200 Clarendon Street 27th Floor Boston, MA02116-5021 +16177287100Main +16174266567Fax www.dechert.com JESSICA HOWELL jessica.howell@dechert.com +617728 7133Direct +Fax May 20, 2011 Via Electronic Transmission U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Russell Exchange Traded Funds Trust File Nos. 333-160877 and 811-22320 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “Securities Act”), the undersigned hereby certifies on behalf of Russell Exchange Traded Funds Trust (the “Trust”) that the forms of Prospectuses and Statement of Additional Information included in Post-Effective Amendment No. 8 to the Trust’s Registration Statement on Form N-1A (“PEA 8”) that would have been filed by the Trust pursuant to Rule 497(c) under the Securities Act would not have differed from what was contained in PEA 8.I hereby further certify that PEA 8 was filed electronically with the Commission on May 13, 2011 pursuant to Rule 485(b) under the Securities Act. No fees are required in connection with this filing.Please call me at (617) 728-7133 or John V. O’Hanlon at (617) 728-7111 if you have any questions. Very truly yours, /s/ Jessica Howell Jessica Howell cc:John V. O’Hanlon, Esq. Mary Beth Rhoden, Esq.
